Citation Nr: 1450010	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  11-27 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a left hand disorder.

3.  Entitlement to service connection for a left foot disorder.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for loss of teeth due to trauma.

6.  Entitlement to an initial compensable rating for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to June 1968.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2014).

The issues of service connection for loss of teeth, left hand, left knee, and left knee disorders, and the claimed for an initial compensable rating for hypertension for are addressed in the remand section below.  


FINDING OF FACT

The Veteran's current bilateral hearing loss is related to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.3.07, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that he currently has bilateral hearing loss due to in-service noise exposure.  As reflected in the numerous statements of record and his August 2014 testimony before the Board, he claims to have been exposed to loud noise on multiple occasions while on active duty, to include noise from explosions and artillery fire during his service in the Republic of Vietnam.  The Veteran further attributes his hearing loss to noise from gunfire that occurred during weapons trainings, monthly unit maneuvers, and yearly weapons qualification testing.  He also reports that he worked in close proximity to a firing range.  The Veteran alleges additional noise exposure during a temporary duty assignment in a noisy call center; he claims that he used phones of poor quality and that people had to scream over the phone in order to be heard.  The Veteran asserts that he first noticed his hearing loss within a year of his separation from active duty service and that his hearing loss has progressively worsened since its onset.   

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  

In addition, certain chronic diseases, including other organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.   In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

However, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability, i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above, and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  In addition, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id.

The Veteran's service personnel records reflect his service in the United States Army, to include service in Vietnam from April 1968 to June 1968.  His military occupational specialties included service as a military policeman.  These records also reflect that the Veteran had periods of assignments with an artillery unit and an armored division.  

Service treatment records associated with the claims file do not include reported findings of any audiometric testing, and thus do not show evidence of a bilateral hearing loss disability as defined by VA.  See 38 C.F.R. § 3.385.   An April 1968 service treatment record documents the Veteran's report that he could not hear out of his right ear; he was assessed with having cerumen.  On the June 1968 separation report of medical history, the Veteran marked no when questioned as to whether he ever had or now had hearing loss.

In support of his claim, the Veteran submitted a letter from a private audiologist who relayed that the Veteran underwent an examination in September 2014.  The clinician noted the Veteran's reported history of in-service noise exposure, to include noise during weapons training and yearly weapons qualification testing.  The Veteran was also noted to have been exposed to noise from gunfire and explosions during his service in Vietnam and during his temporary duty at a call center.  According to the audiologist, audiological testing revealed that the Veteran's auditory thresholds for the right ear were worse than 40 decibels at 3,000 and 4,000 Hertz.  For the left ear, the audiologist reported that the Veteran's hearing thresholds were worse than 40 decibels at 1,000, 2,000, 3,000, and 4,000 Hertz.  His speech recognition scores using the Maryland CNC test were reported as 92 percent, bilaterally.  

Based on the Veteran's history and the audiometric test results, the private audiologist opined that it was "as least as likely than not" that the Veteran's bilateral hearing loss was "due to noise exposure while serving in the United States Army."  The audiologist noted that middle ear testing did not reveal any physical abnormalities of the ear responsible for his symptoms.  According to the audiologist, the Veteran did not have a pre- or post-service history significant for noise exposure.  It was also noted that the Veteran did not have any medical conditions and was not taking any medications that could cause hearing loss.  In providing the favorable opinion, the audiologist stated that "although there is no scientific evidence to verify 100 percent to delayed changes in noise induced hearing loss...data does exist to support that exposure to excessive noise can result in delayed onset symptoms."  The audiologist noted conclusions proffered by the Better Hearing Institute, the Occupational Safety and Health Administration, and a medical manual regarding noise-induced hearing loss in support of this rationale.

The Board finds the September 2014 private audiologist's opinion to be highly probative evidence in support of the claim.  The opinion included a rationale and discussion of the medical principles underlying the opinion, and considered the in-service and post-service medical history, as well as the Veteran's statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, the Veteran's lay statements are considered competent and credible evidence to support his assertions of in-service noise exposure and bilateral hearing loss that began within a year of his separation from service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  There is no competent evidence contrary to the September 2014 audiologist's opinion or other favorable evidence of record.  Accordingly, service connection is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

Having reviewed the evidence of record, the Board finds that additional development is required prior to any further adjudication of the remaining claims on appeal.

Left Hand, Left Foot, and Left Knee Claims

The Veteran claims that service connection is warranted for left hand, left foot, and left knee disorders.  He asserts that he sustained shrapnel injuries to his left hand and left foot due to an explosion that occurred during his service in Vietnam; he claims that he has retained foreign bodies in his left thumb and has scars from lacerations on his left foot.  The Veteran's representative has also attributed the claimed left foot disorder to an injury the Veteran sustained in November 1962 while playing football, at which time he was given a diagnosis of a soft tissue injury.  The Veteran similarly claims to have also injured his left knee during the in-service football incident.  Although the Veteran's service treatment records are negative for left hand and left knee diagnosis, as well as findings related to a left foot disorder following the November 1962 injury, the Veteran claims to have experienced symptomatology related to the claimed disorders since service.

Post-service medical evidence does not currently show that left hand, left foot, or left knee disorders have been diagnosed during the pendency of the Veteran's claims.  The Board notes that the Veteran submitted positive opinions dated in September 2014 from his private physician, R.B., M.D., as a link between the claimed disorders and the identified in-service injuries.  However, Dr. R.B.'s opinions are not specific enough as to whether the Veteran has left hand, left knee, and left foot diagnoses or current disabilities.  Additionally, these opinions are not supported by complete rationale or appear to reflect consideration of the Veteran's service treatment records.  As such, Dr. R.B.'s opinions are insufficient to establish service connection.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). 

Thus, the Board finds that the RO must undertake appropriate actions to obtain the Veteran's records from Dr. R.B., as these records may show current left hand, foot, and knee diagnoses in support of the Veteran's claims.

Additional development is also warranted to clarify the current diagnoses of the disorders at issue and to determine if the claimed disorders are related to the Veteran's military service.  The lay and medical evidence of record are sufficient to trigger VA's duty to afford the Veteran with VA examinations for the claimed left hand and left knee disorders.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As for the claimed left foot disorder, the Board acknowledges that the October 2008 VA feet examination afforded to the Veteran failed to reveal a diagnosed left foot disorder.  However, this examination does not address the Veteran's most recent contentions attributing the claimed foot disorder to the November 1962 in-service injury or his complaints of continuing left foot symptomatology since service.  Given this, and in light of the outstanding private medical records, an additional examination is warranted to determine whether the claimed left foot disorder is related to the Veteran's in-service foot injury or is otherwise related to his military service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); Colvin v. Derwinski, 1 Vet. App. 171 (1991) (finding that when the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering a medical examination).

Loss of Teeth Claim

Here, the Veteran claims that he sustained dental trauma in January 1955 during service when he hit his front upper teeth on a wooded blockade while completing an obstacle course.  He states that he was sent to the dentist, who then pulled his upper teeth.  He also claims that his wisdom teeth were extracted during service.  In this regard, the Veteran's in-service dental records beginning in 1955 reflect that many of his upper teeth were extracted and/or noted to be missing.  However, these records do not clearly indicate whether this was due to trauma.  A January 1957 in-service dental record indicates that the Veteran had a full upper plate to replace his upper teeth.  

The Board notes that service connection for compensation purposes can only be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth, bone loss through trauma or disease, such as due to osteomyelitis, must be shown for purposes of compensability.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See Note to Diagnostic Code 9913, 38 C.F.R. § 4.150 (2014).  

It is unclear from the medical evidence of record whether the Veteran has a dental disorder for which service-connection may be awarded.  Although the service treatment records indicated that the Veteran had missing or extracted teeth in service, the medical evidence does not show whether any in-service trauma or dental treatment resulted in a loss of substance of body of his maxilla or mandible.
As such, the Veteran must be afforded a VA dental examination to address this issue.  See McLendon, 20 Vet. App. 79. 

Furthermore, the Veteran's dental claim must be adjudicated based on a claim of service connection for disability compensation, as well as for treatment purposes.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  As such, while on remand, the RO should conduct all appropriate notice and development relevant to the claim to include with respect to the issue of whether the Veteran is eligible for VA outpatient dental treatment.

Hypertension Claim

The Veteran seeks an initial compensable rating for his service-connected hypertension disability.  He testified during the August 2014 hearing before the Board that he has received treatment for his hypertension at the VA medical center in Bay Pines, Florida as recently as 2012.  Currently, the record only includes the Veteran's VA treatment records dated in 2002 and 2003.  The Veteran testified to also receiving treatment from his private physician, Dr. R.B., for his hypertension.  As it appears that pertinent VA and private treatment have not yet been obtained, on remand, the RO must take appropriate steps to associate the Veteran's outstanding VA and private treatment records with the record.  

Additionally, the most recent VA examination to assess the Veteran' hypertension was in October 2009, over five years ago.  The Board finds that it is unable to assess the current severity of the Veteran's hypertension based on the evidence currently of record.  Thus, the Veteran must be afforded a VA examination in order to determine the current severity of his service-connected hypertension.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

Accordingly, the case is remanded for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

1.  The RO must provide the Veteran with notice as required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) with regards to his dental claim.  The letter should specifically cover dental claims (treatment versus service connection) and how the Veteran can prevail on his claim for benefits.  

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include any VA or non-VA facilities at which he received treatment for the disorders at issue not currently of record, including the records of all evaluations and treatment by Dr. R.B.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  If requesting records are not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of his response, the RO must obtain VA outpatient treatment records pertinent to the claims on appeal.  All attempts to secure this evidence must be documented in the claims file by the RO and any VA facilities identified must provide a negative response if no records are available.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  Then, the Veteran must be afforded a VA examination by an appropriate examiner to ascertain the nature and etiology of the claimed left hand, left knee, and left foot disorders.  All indicated diagnostic tests and studies must be accomplished.  The complete record, including all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any currently diagnosed left hand, left knee, and left foot disorder was incurred in or due to his active duty service, to include documented in-service treatment for a football injury in November 1962.  In providing the requested opinions, the examiner must reconcile any conflicting medical opinions or evidence of record.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must also schedule the Veteran for a VA dental examination to determine the nature of the claimed dental disorder.  All indicated diagnostic tests and studies must be accomplished.  The complete record, including all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any currently diagnosed dental disorder was incurred in or is due to the Veteran's military service, to include dental trauma from the claimed in-service accident or any documented in-service dental treatment.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5.  The Veteran must be afforded the appropriate VA examination to determine the current severity of his service-connected hypertension.  The complete record, including all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  The examiner must state the predominant diastolic pressure, the predominant systolic pressure, and whether continuous medication is necessary for control of the service-connected hypertension.  The report prepared must be typed.

6.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  The VA examination reports obtained must be reviewed by the RO to ensure that they are in complete compliance with the directives of this Remand.  If any report is deficient in any manner, the RO must implement corrective procedures.

8. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


